DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.

Status of Claims
Claim 1-6, 9-12, 15, and 17-20 are under pending and examination.
Claims 7-8, 13-14, and 16 have been canceled.

Information Disclosure Statement
4.	The information disclosure statement filed 11/10/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the Non Patent Literature Document “Extended European Search Report for EP 18864073.4 dated Feb. 01, 2021.” does not correspond to the “Extended European Search Report for EP 18865190.5 dated January 29,2021” listed on the IDS.    It appears an incorrect European Search Report was filed and no copy of European Search Report for EP 18865190.5 dated January 29, 2021 has been made of record.  The Examiner suggests filing an additional IDS with European Search Report for EP 18865190.5 dated January 29, 2021 under Non Patent Literature Documents, and filing a copy of the European Search .  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
	
Response to Amendment
The amendments to the claims received on 11/05/2021 are accepted and the previous claim objections are withdrawn.
Based on the amended claims and remarks received on 11/05/2021, the previous prior art rejection based on Godlewski has been withdrawn and a new prior art rejection is set forth (see below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 9-11, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Godlewski (US 2006/0102646; already of record – hereinafter “Godlewski”), in view of Gholap et al. (US 2018/0059395; already of record – hereinafter “Gholap”), and further in view of Jordan (US Patent No. 4,849,177 – hereinafter “Jordan”)

Regarding claim 1, Godlewski discloses an apparatus (fig. 10, [0052]), comprising: 
a base having a lower surface, an upper surface and an exterior edge, the exterior edge of the base being generally circular from a top view perspective (Godlewski; fig. 10, #70, [0052]); 

wherein the removable rack spacers are configured to define a first rack slot between a first adjacent pair of the rack spacers (Godlewski; fig. 1, #40g, #42g, #42h, [0035-0036]) and a second rack slot between a second adjacent pair of the rack spacers (Godlewski; fig. 1, #40a, #42a, #42b, [0035-0036]),
wherein each of the first adjacent pair of removable rack spacers comprises an interior portion proximal a central portion of the base (Godlewski discloses the removable rack spacers extend radially outward from the support column 74 – the support column 74 being located at a central portion of the base 70; fig. 10, [0054].  Therefore, the removable rack spacers comprising an interior portion proximal a central portion of the base), and
Godlewski does not disclose the apparatus is a digital slide scanning apparatus.
However, Gholap teaches the analogous art of an apparatus (Gholap; fig. 2, #100, [0024]) wherein the apparatus comprises a plurality of rack spacers configured to define a first rack slot between a first pair of the rack spacers and a second rack slot between a second pair of adjacent spacers (Gholap; fig. 2, #124, #125, [0027]), wherein the apparatus is configured for use in a digital slide scanning apparatus (Gholap; [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Godlewski to be configured for use in a digital slide scanning apparatus, as taught by Gholap, because Gholap teaches the apparatus configured for use in a digital slide scanning apparatus allows for storage, retrieval, and transfer for slide scanning that is robust automated, accurate, simple to use, low cost and picks up slides of various thicknesses, holds 
Modified Godlewski does not teach wherein each of the removable rack spacers comprises a rack stopper, wherein a distance between the rack stoppers and the first adjacent pair of rack spacers is less than a width of the first rack slot, wherein the rack stopper of each of the first adjacent pair of rack spacers extends from the interior portion of the removable rack spacer towards the adjacent removable rack spacer and into the first rack slot.
However, Jordan teaches the analogous art of an apparatus (Jordan; fig. 8, #70, col. 6 lines 1-2) comprising a base being generally circular from a top view perspective (Jordan; fig 8, #30, col 6 lines 1-2), a plurality of rack spacers positioned above the base configured to define a first rack slot between adjacent spacers and a second rack slot between a second adjacent pair of the rack spacers (Jordan; figs 1-2, & 8, #26, col. 6 lines 5-7, col. 6 lines 17-20), wherein each of the adjacent pair of rack spacers comprises an interior portion proximal a central portion of the base (Jordan; figs. 1-2, & 8 – the most radially inward part of the spacer 26 is proximal to base 30) wherein each of the rack spacers comprise a rack stopper, the rack stopper of each of the adjacent pair of rack spacers extends from the interior portion of the rack spacer toward the adjacent rack spacer and into the rack slot (Jordan; the interior end of spacers 26 proximal to the central portion of the base comprise stoppers that project into the first rack slot 33 towards the adjacent spacer; fig. 1-2, & 8) wherein a distance between the rack stoppers of the adjacent pair of rack spacers is less than a width of the rack slot (Jordan; fig. 1 – the width of slot 33 is circular 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify each of the removable rack spacer of modified Godlewski to further comprise a rack stopper, wherein a distance between the rack stoppers of the first adjacent pair of rack spacers is less than a width of the first rack slot, wherein the rack stoppers of each of the first adjacent pair of rack spacers extends from the interior portion of the rack spacer towards the adjacent rack spacer and into the first rack slot, as taught by Jordan, because Jordan teaches the rack spacers comprising rack stoppers prevent lateral or radial movement of an object held within the first rack slot (Jordan; col. 6 lines 27-32).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Godlewski and Jordan both teach an apparatus having spacers that define a slot.

Regarding claim 2, modified Godlewski teaches the digital slide scanning apparatus of claim 1 above, wherein the first adjacent pair of removable rack spacer have surfaces that are substantially parallel (Godlewski discloses each of the removable rack spacers comprising the first pair have surfaces that extend from an upper surface of the tray 70 to a lower surface of the cover 72; fig. 10, [0054].  Therefore the upper surface in contact with cover 72 and lower surface in contact with tray 70 being substantially parallel).  

Regarding claim 3, modified Godlewski teaches the digital slide scanning apparatus of claim 2 above, comprising the first rack slot on the upper surface of the base.
Modified Godlewski does not teach the first rack slot defines a generally rectangular area.  
However, Gholap teaches the analogous art of an apparatus (Gholap; fig. 2, #100, [0024]) wherein the apparatus comprises a plurality of rack spacers configured to define a first rack slot 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first adjacent pair of the rack spacers defining the first rack slot of modified Godlewski with the configuration that defines a generally rectangular area, as taught by Gholap, because Gholap teaches the first adjacent pair of the rack spacers defining the first rack slot which defines a generally rectangular area allows the first rack slot to accommodate a slide basket 20 which are configured to store a plurality of slides 10 (Gholap; [0020, 0027]).
One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Godlewski and Gholap both teach an apparatus (Gholap; fig. 2, #100, [0024]) wherein the apparatus comprises a plurality of rack spacers configured to define a first rack slot between a first pair of the rack spacers (Gholap; fig. 2, #124, #125, [0027]).

Regarding claim 5, modified Godlewski teaches the digital slide scanning apparatus of claim 2 above, wherein each of the removable rack spacers is generally wedge shaped (Godlewski; fig. 3, #42 – Godlewski shows the end of the removable rack spacer closest towards the support shaft 62 tapering inwards as it approaches the support shaft 62.  Thereby defining a generally wedge shape).  

Regarding claim 6, modified Godlewski teaches the digital slide scanning apparatus of claim 2 above, wherein the removable rack spacers extend upward from the base (Godlewski; fig. 10, [0054]).  

Regarding claim 9, modified Godlewski teaches the digital slide scanning apparatus of claim 1 above, wherein the rack stoppers are configured to engage a slide rack positioned in the 

Regarding claim 10, modified Godlewski teaches the digital slide scanning apparatus of claim 1 above, wherein the second adjacent pair of removable rack spacers have surfaces that are substantially parallel (Godlewski discloses each of the removable rack spacers comprising the first pair have surfaces that extend from an upper surface of the tray 70 to a lower surface of the cover 72; fig. 10, [0054].  Therefore the upper surface in contact with cover 72 and lower surface in contact with tray 70 being substantially parallel).  

Regarding claim 11, modified Godlewski teaches the digital slide scanning apparatus of claim 10 above, having the second rack slot on the upper surface of the base.
Modified Godlewski does not teach the second rack slot defines a generally rectangular area.  
However, Gholap teaches the analogous art of an apparatus (Gholap; fig. 2, #100, [0024]) wherein the apparatus comprises a plurality of rack spacers configured to define a second rack slot between a second pair of the rack spacers (Gholap; fig. 2, #124, #125, [0027]) wherein the second rack slot defines a generally rectangular area (Gholap fig. 2, [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second adjacent pair of the rack spacers defining the second rack slot of modified Godlewski with the configuration that defines a generally rectangular area, as taught by Gholap, 

Regarding claim 15, modified Godlewski teaches the digital slide scanning apparatus of claim 10 above, wherein each of the second adjacent pair of removable rack spacers comprises an interior portion proximal a central portion of the base, and wherein the rack stopper of each of the second pair of rack spacers extends from the interior portion of the removable rack spacer towards the adjacent rack spacer and into the second rack slot (The modification of each of the removable rack spacer of modified Godlewski to further comprise a rack stopper that extends from an interior portion of the removable rack spacer and into the adjacent slot has previously been discussed in claim 1 above.  The modification resulting in each of the second adjacent pair of removable rack spacers comprising an interior portion proximal a central portion of the base of Godlewski comprising rack stoppers of the second adjacent pair of rack spacers extending from the interior portion of the removable rack spacers towards the adjacent rack racer and into the second rack slot).

Regarding claim 17, modified Godlewski teaches the digital slide scanning apparatus of claim 15 above, having the second rack slot between the second pair of removable rack spacers (The second pair of removable rack spacers defining a second rack slot has previously been discussed in claim 1 above).

However, Gholap teaches the analogous art of an apparatus (Gholap; fig. 2, #100, [0024]) wherein the apparatus comprises a plurality of rack spacers configured to define a second rack slot between a second pair of the rack spacers (Gholap; fig. 2, #124, #125, [0027]), wherein the second adjacent pair of removable rack spacers are configured to engage a slide rack (Gholap; [0020, 0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second adjacent pair of removable rack spacers of modified Godlewski, with the configuration to engage a slide rack, as taught by Gholap, because Gholap teaches the second adjacent pair of removable rack spacers configured to engage a slide rack allows for storage, retrieval, and transfer for slide scanning that is robust automated, accurate, simple to use, low cost and picks up slides of various thicknesses, holds them securely during the scanning process and deposits them back into slide storage once the scanning is complete (Gholap; [0018]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Godlewski and Gholap both teach an apparatus (Gholap; fig. 2, #100, [0024]) wherein the apparatus comprises a plurality of rack spacers configured to define a second rack slot between a second pair of the rack spacers (Gholap; fig. 2, #124, #125, [0027]).

Regarding claim 18, modified Godlewski teaches the digital slide scanning apparatus of claim 1 above, wherein each of the rack spacers has a left side, a right side, an exterior side, an interior side, a top and a bottom (Godlewski; figs. 3 & 10).  

Regarding claim 19, modified Godlewski teaches the digital slide scanning apparatus of claim 1 above, wherein at least one of the plurality of rack spacer connectors located between 
Note: “when the second adjacent pair of the rack spacers defines the second rack slot” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).

Regarding claim 20, modified Godlewski teaches the digital slide scanning apparatus of claim 1 above, wherein the first rack slot has a different width than the second rack slot (Godlewski; fig. 1, #40g, 40a have different widths).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Godlewski, in view of Gholap, in view of Jordan, and further in view of Bickert et al. (US 2015/0177504; already of record – hereinafter “Bickert”).

Regarding claim 4, modified Godlewski teaches the digital slide scanning apparatus of claim 3 above, wherein the first rack slot is configured to hold a slide rack configured to hold slides (The modification of the first pair of the rack spacers forming the first rack slot of Godlewski with the first pair of rack spacers forming the first rack slot of Gholap to accommodate a slide basket 20 configured to store a plurality of slides has previously been discussed in claim 3 above).
Modified Godlewski does not teach slides that are 1 inch by 3 inches.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first rack slot of modified Godlewski with a configuration to hold a slide that is 1 inch by 3 inch slides, as taught by Bickert, because the first slot configured to hold a slide that is 1 inch by 3 inches is merely a change in size/proportion of the first rack slot that would allow slides of varying sizes to be scanned by the digital slide scanning apparatus.  The modification resulting in the first rack slot being configured to hold a rack slides that are 1 inch by 3 inches.  Additionally, the courts held that changes in size, shape, or proportion did not patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP. 2144.04 (IV). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a change in size/proportion/shape of first rack holder and modified Godlewski specifically teaches an exemplary first rack slot for holding a plurality of slides.

Regarding claim 12, modified Godlewski teaches the digital slide scanning apparatus of claim 11, wherein the second rack slot is configured to hold a slide rack configured to hold slides (The modification of the second pair of the rack spacers forming the second rack slot of Godlewski with the second pair of rack spacers forming the second rack slot of Gholap to accommodate a slide basket 20 configured to store a plurality of slides has previously been discussed in claim 11 above). 
Modified Godlewski does not teach slides that are 2 inches by 3 inches.
However, Bickert teaches the analogous art of a digital slide scanning apparatus (Bickert; [0057]) comprising a second slot (Bickert; fig. 6, #602, [0069]), wherein the second slot is configured to hold a slide of any size (Bickert; [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second rack slot of modified Godlewski with a configuration to hold a slide that is 2 inches by 3 inch slides, because the second slot configured to hold a slide that is 2 inches by 3 inches is merely a change in size/proportion of the second rack slot that would allow slides of varying sizes to be scanned by the digital slide scanning apparatus.  The modification resulting in the second rack slot being configured to hold a rack slides that are 2 inches by 3 inches.  Additionally, the courts held that changes in size, shape, or proportion did not patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 

Response to Arguments
Applicants arguments filed on 11/05/2021 have been considered but are moot because the arguments are towards the amended claims and do not apply to the current grounds of rejection. However, because the examiner is using the same prior art in the rejection, then the examiner will address applicant's remarks in order to promote compact prosecution.

Applicants argue on pages 7 of their remarks that Godlewski nor Gholap teach the amended claim language “a first adjacent pair of removable rack spacers comprising an interior portion proximal a central portion of the base, and wherein the rack stopper of each of the first adjacent pair of rack spacers extends from the interior portion of the removable rack spacer toward the adjacent removable rack spacer and into the first rack slot”.  The examiner agrees with applicant’s arguments and notes that the argument are directed towards the amended language and do not apply to the current grounds of rejection.  Furthermore, the prior art rejection based on Godlewski has been withdrawn and a new prior art rejection is set forth and the examiner contends that the new prior art rejection teaches the amended claim language recited above.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Nardo (US 4,427,294) discloses spacers that are parallel, have a wedge shape, and form a rectangular area.
Holen (US 5,320,808) discloses a carousel comprising spacers having a stopper at an interior portion.
Hammer (US 6,348,176) discloses a carousel comprising spacers having a stopper at an interior portion.
Barski (US 7,632,468) discloses a slid retaining clip comprising a stopper at an interior portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798